Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before                          FILED
any court except for the purpose of                          Sep 13 2012, 9:14 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                            ATTORNEYS FOR APPELLEE:

JOEL M. SCHUMM                                     GREGORY F. ZOELLER
Indianapolis, Indiana                              Attorney General of Indiana

                                                   GARY R. ROM
                                                   Deputy Attorney General
                                                   Indianapolis, Indiana


                               IN THE
                     COURT OF APPEALS OF INDIANA

CARL S. PIATT,                                     )
                                                   )
       Appellant-Defendant,                        )
                                                   )
               vs.                                 )    No. 73A01-1202-CR-116
                                                   )
STATE OF INDIANA,                                  )
                                                   )
       Appellee-Plaintiff.                         )


                        APPEAL FROM THE SHELBY CIRCUIT COURT
                           The Honorable Charles D. O’Connor, Judge
                                 Cause No. 73C01-0803-FB-6


                                       September 13, 2012


                MEMORANDUM DECISION – NOT FOR PUBLICATION


BRADFORD, Judge
       Appellant-Defendant Carl Piatt appeals the trial court’s denial of his Motion to

Correct Erroneous Sentence, claiming he was deprived of “full credit” for the time he spent

in custody between his arrest and sentencing. We reverse and remand with instructions.

                        FACTS AND PROCEDURAL HISTORY

       On March 19, 2008, Piatt was charged with thirty-three counts of burglary, theft,

conspiracy, and corrupt business influence. An arrest warrant was served on Piatt on May

14, 2008, while he was incarcerated for convictions on separate charges originating in Shelby

Superior Court I. Piatt was detained on the Shelby Superior Court I charges on April 9,

2007, and he remained in custody until he was sentenced in this case pursuant to a plea

agreement on May 28, 2009. Piatt pled guilty to eight counts of burglary in exchange for

varying sentences of eight and twelve years on each count, all of which would be served

concurrently with each other. The plea agreement further provided that Piatt’s sentences

would be served concurrently with those given for his convictions in Shelby Superior Court I.

The plea agreement did not provide for pre-sentence jail time credit.

       On January 30, 2009, the State amended the charging instrument in this case in order

to more accurately reflect the dates of Piatt’s alleged crimes. The date of this amendment

was mistakenly referenced as the charging date in the Pre-Sentence Investigation Report,

which suggested, “[I]f credit time is to be calculated from that date . . . the defendant has a

total of 119 days in custody.” Appellant’s App. p. 179. “[H]aving considered the Pre-

Sentence Report,” the trial court stated in its sentencing order that Piatt is “given credit for



                                               2
119 actual days and 119 good time credit days.” Appellant’s App. p. 58. Piatt’s trial counsel

made no objection to the calculation.

       On July 23, 2010, Piatt filed a pro se Petition for Jail Time Credit, which was denied

on October 5, 2010. A second pro se Petition for Jail Time Credit was filed on March 4,

2011 and denied on May 4, 2011. Piatt filed a pro se Motion to Correct Erroneous Sentence

on June 15, 2011, which the trial court denied that same day. On December 2, 2011, Piatt

filed a second pro se Motion to Correct Erroneous Sentence, which was denied on February

6, 2012. Based on this final denial, Piatt filed a Notice of Appeal on February 23, 2012. On

March 7, 2012, the trial court appointed a public defender for Piatt, who filed an Amended

Notice of Appeal on April 25, 2012.

                              DISCUSSION AND DECISION

       Piatt argues that he is entitled to 379 days of jail credit for the time spent in custody

between his arrest on May 14, 2008, and his sentencing on May 28, 2009. The State

concedes that Piatt is entitled to a re-calculation of his pre-sentence jail time credit based on

the same dates and events asserted by Piatt. The State neither affirms nor disputes Piatt’s

proposed credit calculation of 379 days, and it does not offer its own revised calculation.

       When reviewing a trial court’s decision to deny a motion to correct an erroneous

sentence, this court reviews the trial court’s factual findings only for abuse of discretion.

Felder v. State, 870 N.E.2d 554, 560 (Ind. Ct. App. 2007). The trial court’s legal

conclusions, however, are reviewed de novo. Id.



                                               3
       In its order denying Piatt’s Motion to Correct Erroneous Sentence, the trial court

found Piatt’s motion to be “repetitive,” and therefore, the court deferred to its previous order

denying Piatt’s Petition for Jail Time Credit on May 4, 2011. Appellant’s App. p. 126.

There, the court stated, “Defendant is not allowed double credit,” as “the parties

acknowledged that the sentence in this cause would be served concurrently with the

sentences imposed under Shelby Superior Court I.” Appellant’s App. p. 100. The rule

against “double credit,” however, applies only to sentences that are served consecutively.

Stephens v. State, 735 N.E.2d 278, 284 (Ind. Ct. App. 2000); Diedrich v. State, 744 N.E.2d

1004, 1006 (Ind. Ct. App. 2010). Where a person imprisoned awaiting sentencing on more

than one charge is sentenced to concurrent terms for the separate crimes, that person is

entitled to receive credit time applied against each separate term. Stephens, 735 N.E.2d at

284. Because Piatt’s sentences were to be served concurrently, the trial court erred in

denying Piatt’s Motion to Correct to Erroneous Sentence.

       The trial court also erred in its calculation of Piatt’s jail time credit. A person who is

awaiting trial or sentencing is initially assigned to Class I and earns one day of credit time for

each day the person is imprisoned. Ind. Code §§ 35-50-6-4(a), -3(a). If that person is

imprisoned during the same time period for multiple offenses that are tried separately, the

person is entitled to a “full credit” for each offense for which he is sentenced.” Dolan v.

State, 420 N.E.2d 1364, 1373 (Ind. Ct. App. 1981); Diedrich, 744 N.E.2d at 1006. “Full

credit” in this context is calculated as “the number of days the defendant spent in



                                                4
confinement from the date of arrest for the offense to the date of sentencing for that same

offense.” Dolan, 420 N.E.2d at 1373.

       Here, the trial court is presumed to have calculated Piatt’s jail time credit from the

mistaken filing date of the charging instrument, January 30, 2009, to the date of Piatt’s

sentencing, May 28, 2009. In accordance with the Pre-Sentence Investigation Report’s

suggested calculation, the court calculated the length of Piatt’s pre-sentence imprisonment as

“119 actual days.” Appellant’s App. p. 58. Notwithstanding that the correct filing date is

March 19, 2008, the trial court erred by calculating Piatt’s credit from the date charges were

filed. This court concludes that Piatt is entitled to “full credit” as calculated from his date of

arrest, May 14, 2008, to his date of sentencing, May 28, 2009.

       The judgment of the trial court is reversed and remanded with instructions to give

Piatt 379 days credit time for his pre-sentencing imprisonment from May 14, 2008, to May

28, 2009.

ROBB, C.J., and BAKER, J., concur.




                                                5